UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5251



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELTON GARY CARTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (CR-04-67)


Submitted:   September 22, 2006           Decided:   October 13, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Diana H. Cap, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Felton Gary Carter pled guilty to being a felon in

possession of firearms, in violation of 18 U.S.C. § 922(g)(1)

(2000).   The district court sentenced him to a seventy-eight-month

term of imprisonment.   Carter appeals his sentence on the ground

that it is unreasonable.    We affirm.

           Carter contends that his seventy-eight-month sentence is

unreasonable.   After United States v. Booker, 543 U.S. 220 (2005),

a district court is no longer bound by the range prescribed by the

sentencing    guidelines.     However,     in   imposing   a   sentence

post-Booker, courts still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).         We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.    Id. at 433.   “[A] sentence within the proper

advisory Guidelines range is presumptively reasonable.”          United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

           Here, the district court sentenced Carter post-Booker,

appropriately treated the guidelines as advisory, and considered

the § 3553(a) factors. Carter’s seventy-eight-month sentence falls

within the properly calculated guideline range, and the sentence is


                                - 2 -
well   within   the   ten-year   statutory   maximum.       See    18   U.S.C.

§ 924(a)(2) (2000).      Moreover, Carter suggests no information to

rebut the presumption of reasonableness.          Thus, we find that the

sentence is reasonable.

           Accordingly,    we    affirm    the   sentence   and     deny   the

Government’s motion for summary affirmance as moot.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED




                                   - 3 -